IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                    : No. 54 WM 2020
                                                 :
                    Respondent                   :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
TERRYL DOMINIC MCFARLAND,                        :
                                                 :
                    Petitioner                   :


                                      ORDER



PER CURIAM

      AND NOW, this 14th day of August, 2020, the “Petition for Review & for an

Interlocutory Appeal by Permission” is DENIED.